                                                        [Dkt. No. 39]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


JOHNE BURYCHKA,

Plaintiff,                            Civil No. 17-3627(RMB/KMW)

             v.                                 OPINION

BEACHCOMBER CAMPGROUND, INC.,

Defendant.


APPEARANCES:

ROSENBAUM & ASSOCIATES, P.C.
By: John F. Hanahan, Esq.
5 Split Rock Drive
Cherry Hill, New Jersey 08003
    Counsel for Plaintiff Johne Burychka

CONNOR, WEBER & OBERLIES, P.C.
By: Michael S. Mikulski, II, Esq.; Christopher P. Lagay, Esq.
304 Harper Drive, Suite 201
Moorestown, New Jersey 08057
     Counsel for Defendant Beachcomber Campground, Inc.
RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:
        Plaintiff Johne Burychka (“Plaintiff”) brings this personal

injury action against Defendant Beachcomber Campground, Inc.

(“Defendant”) based on injuries sustained when Plaintiff

allegedly slipped and fell in a men’s restroom adjacent to the

pool at Defendant’s campground.    On June 14, 2019, this Court

issued an Opinion and Order [Dkt. Nos. 37, 38] denying

Defendant’s Motion for Summary Judgment (the “First MSJ”)[Dkt.

No. 32], without prejudice.    This matter now comes before the

Court upon Defendant’s Renewed Motion for Summary Judgment (the

“Second MSJ”)[Dkt. No. 39].    For the reasons set forth herein,

Defendant’s Renewed Motion for Summary Judgment will be DENIED

and Trial will be SCHEDULED to commence on Tuesday, May 5, 2020

at 10:00am.


I.      FACTUAL AND PROCEDURAL BACKGROUND

        As recounted in this Court’s prior Opinion, Plaintiff

arrived at Defendant’s campground in Cape May, New Jersey on the

morning of July 31, 2016, intending to spend a few days with his

brother and his brother’s wife, who were members of the

campground.    Later that morning, Plaintiff and his brother spent

about an hour lounging by the pool.    At approximately 12:30 p.m.,

Plaintiff went to use the bathroom facilities adjacent to the

pool.    Upon entering the men’s restroom, Plaintiff alleges that

he slipped and fell on a wet floor while proceeding towards the
                                   2
urinals.   As a result of his fall, Plaintiff sustained a hip

fracture that ultimately required surgery.

     Plaintiff testified at his deposition that he did not notice

any “standing water” on the floor when he entered the bathroom,

but that after his fall, he observed that the tile floor was

visibly wet “as if the floor was recently mopped.” See Burychka

Deposition [Dkt. No. 39-5], at 31:11-21.   Plaintiff explained

that in addition to observing that the floor was wet, the side of

his body that hit the floor, including his bathing suit, became

wet from moisture from the floor.    Id. at 40:4-10.

     After his fall, Plaintiff was assisted by an unidentified

father and son who found Plaintiff on the bathroom floor.

Thereafter, he received first aid from male Beachcomber security

guard and a female lifeguard, both of whom allegedly filled out

written reports about the incident.   Plaintiff initially declined

an ambulance, but the security guard eventually called an

ambulance after Plaintiff’s pain did not improve after a half

hour of icing his hip.   Plaintiff was transported to Cape

Regional Medical Center, where he was admitted and diagnosed with

fracture to his left hip, which required surgery.

     On May 22, 2017, Plaintiff commenced this action against

Defendant, arguing that Defendant breached its duty of care by

failing to maintain the bathroom floor in a safe condition.     On

June 14, 2019, this Court denied Defendant’s First MSJ, without

                                 3
prejudice, holding that Plaintiff did not need to prove that

Defendant had constructive notice of the dangerous floor

conditions because the “mode-of-operation” doctrine applied to

this case.   Because the parties had not briefed the mode-of-

operation doctrine in the First MSJ, the Court permitted

Defendant to renew its motion and point to evidence in the record

establishing that Defendant exercised reasonable care to prevent

wet floors in the pool-area bathrooms.   Now, this matter comes

before the Court upon Defendant’s Renewed Motion for Summary

Judgment.


II.   LEGAL STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R. Civ.

P. 56(a).    A fact is “material” only if it might impact the

“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).     A

dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

      In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613


                                  4
F.3d 380, 387 (3d Cir. 2010).   However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).   Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them. Scott v. Harris, 550 U.S. 372, 380 (2007).   In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F.App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.” Connection

Training Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir.

2009).   “If the moving party meets its burden, the burden then

shifts to the non-movant to establish that summary judgment is

inappropriate.” Id.   In the face of a properly supported motion

for summary judgment, the nonmovant’s burden is rigorous: he

“must point to concrete evidence in the record”; mere

allegations, conclusions, conjecture, and speculation will not

defeat summary judgment. Orsatti v. New Jersey State Police, 71

F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

                                 5
F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.

2009)(“[S]peculation and conjecture may not defeat summary

judgment.”).    Moreover, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).



III. ANALYSIS

     In the June 14, 2019 Opinion (the “First MSJ Opinion”)[Dkt.

No. 37], the Court found that the “mode-of-operation” doctrine

applied to the facts in this case, creating an inference of

negligence against Defendant which can only be rebutted through a

showing that Defendant took reasonably prudent measures to

prevent the risks posed by wet floors in a bathroom located

adjacent to a pool.   Now, in the Second MSJ, Defendant argues

that the Court incorrectly applied the mode-of-operation doctrine

and that, even if the mode-of-operation doctrines applies, that

Defendant has proven that it took reasonably prudent steps to

ensure the cleanliness and safety of the bathroom facilities.

The Court disagrees with Defendant.




                                  6
     A.   The “Mode-of-Operation” Doctrine

     As explained in the Court’s First MSJ Opinion, the mode-of-

operation rule is a “special application of foreseeability

principles,” developed in response to the inherent risks

associated with “self-service” businesses. See Prioleau v.

Kentucky Fried Chicken, Inc., 223 N.J. 245, 262 (2015).

Generally, the self-service setting has been described as an

environment “in which customers independently handle merchandise

without the assistance of employees or may come into direct

contact with product displays, shelving, packaging, and other

aspects of the facility that may present a risk.” Id.

     Under the mode-of-operation doctrine, a plaintiff is

relieved of the obligation to prove actual or constructive notice

of a dangerous condition when, “as a matter of probability, a

dangerous condition is likely to occur as the result of the

nature of the business, the property's condition, or a

demonstrable pattern of conduct or incidents.” Nisivoccia v.

Glass Gardens, Inc., 175 N.J. 559, 563 (2003).

     As such, the “mode-of-operation” principle “substantially

alters” the premises liability standard by “giving rise to a

rebuttable inference that the defendant is negligent, and

obviates the need for the plaintiff to prove actual or

constructive notice.” See Lenherr v. Morey Org., Inc., 153

F.Supp.3d 662, 665 (D.N.J. 2015)(applying the mode-of-operation

                                7
principle where plaintiff slipped on a misplaced mat at a water

park).    After a finding that the mode-of-operation doctrine

applies, the inference of negligence shifts the burden to the

defendant, who can “negate the inference by submitting evidence

of due care.” Nisivoccia, 175 N.J. at 564.   This means that the

defendant can avoid liability by showing that it did “all that a

reasonably prudent man would do in the light of the risk of

injury [the] operation entailed.” Id. at 565.


     B.     Applicability of the “Mode-of-Operation” Doctrine

     First, Defendant argues that the mode-of-operation principle

is not applicable to the facts in this case.    In doing so,

Defendant effectively moves for reconsideration of the Court’s

First MSJ Opinion, which held as follows:

     After reviewing the facts, as presented in the parties’
     briefing, this Court finds that the mode-of-operation
     doctrine applies to the bathroom and pool area at
     Defendant’s campground.    At first glance, Defendant’s
     campground may not stand out as an obvious “self-
     service” business. However, any guest’s independent use
     of a business’s pool is inherently self-service.
     Although lifeguards may be stationed nearby to observe
     or intervene, guests generally enter and exit a pool
     without assistance.    Naturally, these guests have wet
     clothing when they exit the pool and will track water
     with them to facilities positioned nearby for guest use.
     Common sense dictates that there is a substantial
     likelihood that guests will track water into bathrooms
     positioned near a pool, resulting in slippery and wet
     floors.   In this instance, it is irrelevant how the
     bathroom’s tile floor got wet (either by a guest tracking
     in water or by an employee mopping the floor). Dangerous
     conditions due to slippery and wet floors are reasonably
     likely to occur in a bathroom near a pool.

                                  8
     Accordingly, this Court finds that Plaintiff is entitled
     to an inference of negligence and is relieved of the
     obligation to prove that Defendant had actual or
     constructive notice of the dangerous condition that
     caused Plaintiff’s accident. It is now Defendant’s
     burden “to produce proof of performance of their duty of
     due care commensurate with the kind and nature of their
     business,” including “proof of the measures they took to
     deal with the probability that” guests at the pool could
     track water into the bathrooms and create a slip hazard.
     See Lenherr, 153 F.Supp.3d at 668 (internal citations
     omitted).


First MSJ Opinion, at 8-10.

     In challenging this holding, Defendant argues that the

Court’s application of the mode-of-operations doctrine was a

reversible legal error because “the mode of operations doctrine

has never been expanded beyond the self-serve setting, in which

customers independently handle merchandise without assistance of

employees or may come into direct contact with product displays,

shelving, or packaging.” Second MSJ [Dkt. No. 39-2], at 10.

     In support of this argument, Defendant cites to Prioleau, in

which the New Jersey Supreme Court held that the mode-of-

operation rule did not apply when a customer slipped on her way

to the restroom at a fast food restaurant.   In Prioleau, there

was evidence that the floor may have been slippery because

employees had tracked grease from the kitchen or because

customers may have tracked water from outdoors on a rainy

evening. See Prioleau, 223 N.J. at 264. Under those


                                9
circumstances, the court aptly noted that grease from cooking and

water from outdoors had nothing to do with any “self-service”

aspect of the fast food establishment’s business model. Id.

Indeed, neither employees cooking with grease nor guests tracking

water in from outside the restaurant involves any self-service

element.   However, the facts before this Court are quite

different, as Beachcomber is a summer resort, in which allowing

guests open access to pool area and the appropriate bathhouse

facilities (which include showers) is most certainly part of the

business model.

     Defendant also argues that the mode-of-operation doctrine

does not apply because Plaintiff was not actively engaged in a

self-service activity at the time of his injury.   On this point,

Defendant cites to Lenherr, in which a guest at a water park

tripped over a misplaced flotation device while carrying a double

tube to another attraction. See Lenherr, 153 F.Supp.3d at 667.

Defendant notes that the court in Lenherr stated “that a water

park poses a greater risk of injury to its patrons than another

type of business simply because of the inherent nature of the

business is not enough, by itself, to impose the mode-of-

operation doctrine... like in Prioleau, if plaintiff fell in the

area leading to the restroom, rather than while engaging in self-




                               10
service activities, the analysis would be very different.” Id. at

667-668.

     Based on the language from Lenherr, Defendant argues that

there is no nexus between Plaintiff’s injury and any self-service

aspect of Defendant’s business.    Notably, Defendant argues that

Plaintiff had not even gone in the pool before entering the

bathroom “and thus, not availed himself of any self-service

activity.” See Second MSJ, at 11. The Court disagrees with this

assessment.

     The Court rejects the notion that a plaintiff must be

“actively engaged” in the self-service aspect of the business to

benefit from the mode-of-operation principle.   Under the

interpretation proposed by Defendant, the mode-of-operation

doctrine would not, for example, apply to a customer who slipped

on a restaurant’s wet floor, caused by spillage from a self-

service soda fountain, if that customer was not using the soda

fountain. Such a result would be absurd.   In this Court’s view,

the mode-of-operation principle does not require that individual

be actively engaged in a self-service activity when they were

injured, rather it requires that the individual was injured due

to a risk created by a self-service aspect of the business.

     In this case, there were two distinctly self-service aspects

of Defendant’s business that could have caused wet floors in the

bathhouse: (1) the pool and lake directly adjacent to the

                                  11
bathroom; and (2) the availability of public showers directly

within the bathroom.    Given the proximity to the pool and the

lake, there is a reasonable probability that guests will track

water onto the floor.   There is also a strong likelihood guests

who use one of the publicly available showers will track water

across the bathroom, leaving the floor wet for other guests.      As

such, the Court stands by its previous determination that

Plaintiff is entitled to an inference of negligence against

Defendant under the mode-of-operation doctrine.


     C.    Defendant’s Alleged Exercise of Due Care

     Next, Defendant argues that it even if the mode-of-operation

doctrine applies, that Defendant has demonstrated that the

campground exercised reasonable care in maintaining the safety of

the bathroom floors.    In support of this assertion, Defendant

references the measures set forth by Ken Gomez, one of the

campground’s owners, in his deposition, where he explained that

the bathrooms are generally inspected approximately five times

per day and are also occasionally cleaned with hot water and then

a dry mop, with “wet floor” caution signs displayed after

mopping.

     Given that this Court has applied the mode-of-operation

doctrine, it is not the Plaintiff’s burden to establish

negligence, rather the burden is on Defendant to demonstrate that


                                 12
it did   “all that a reasonably prudent man would do in the light

of the risk of injury [the] operation entailed.” Nisivoccia, 175

N.J. at 565.   Whether Defendant’s measures were enough is a

question for a jury.   Indeed, a reasonable jury could also find

that Defendant failed to take reasonable measures to prevent

slips because the bathroom had tile floors, no permanent warning

signs about wet floors, and no logs were kept of daily

inspections or cleanings.   The Court cannot resolve this disputed

issue of material fact.



IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Renewed Motion for

Summary Judgment will be DENIED and Trial will be SCHEDULED to

commence on Tuesday, May 5, 2020 at 10:00am.     An appropriate

Order shall issue on this date.


DATED: January 31, 2020
                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




                                  13
